 

Exhibit 10.7

[g201711151837332386172.jpg]

May 7, 2017

Dear David,

I am very pleased to offer you the position of Senior Vice President and Chief
Financial Officer of Model N, based out of our Redwood City office, reporting to
me.

Your starting annualized base salary will be $310,000 payable on a semi-monthly
basis.

Model N management will recommend to the Compensation Committee of our Board of
Directors that you be granted (i) Restricted Stock Units (RSUs) with a value of
$100,000 USD that will vest as to 100% on October 31, 2017, (ii) RSUs with a
value of $825,000 USD that will vest over a four-year period with 25% vesting on
each annual anniversary of the 15th day of the second month of the quarter of
your start date, and (iii) Performance-Based RSUs (PB-RSUs) with a value of
$275,000 USD that will vest over a three-year period with 50% vesting on the
second and third annual anniversary of February 15, 2017. PB-RSU performance is
measured with reference to the performance of Model N’s stock price relative to
a broad stock index (currently the Russell 3000) (collectively, your “Equity
Awards”).  Model N will provide additional details on the Equity Awards upon
Compensation Committee approval.  The grant agreements for the Equity Awards
will provide that in the event of a Corporate Transaction as defined in the
Model N, Inc. 2013 Equity Incentive Plan (the "Plan") under which an acquirer is
paying cash to acquire Model N stock and either you are  terminated other than
for Cause (as defined in the Plan) or you resign for Good Reason (as defined in
your Change in Control and Severance Agreement), each of your then outstanding
Equity Awards, including awards that would otherwise vest only upon satisfaction
of performance criteria, shall accelerate and become vested and exercisable in a
manner consistent with the grant agreement governing such Equity Award.  The
vesting will be deemed to have occurred on a date that permits you to receive
cash payment for all of your Equity Awards at the same per share payment price
as all Model N common shareholders.

In addition, as an employee of Model N, you will be eligible to participate in
our Employee Stock Purchase Program (ESPP). The ESPP offers employees the
opportunity to purchase Model N stock at a 15% discount using post-tax payroll
deductions. Enrollment into the program occurs twice a year in February and
August.

You are also eligible for employee benefits starting on your first day. More
information will be sent to you following acceptance of this offer.

As a condition of your employment, you will be expected to sign and comply with
an employee proprietary information and invention agreement which requires,
among other provisions, confidentiality, the assignment of patent rights to any
invention made during your employment at Model N and non-disclosure of
proprietary information.

While you render services to Model N, you also will not assist any person or
organization in competing with Model N, in preparing to compete with Model N, or
in hiring any employees of Model N.

 

 

Model N, Inc. | 1600 Seaport Boulevard, Suite 400, Redwood City, CA 94063 | P:
650.610.4600 | F: 650-610-4699 | www.modeln.com

--------------------------------------------------------------------------------

 

This offer is subject to your submission of an I-9 form and satisfactory
documentation respecting your identification and right to work in the United
States no later than three days after your employment begins. This offer is also
contingent on satisfactory completion of reference checks and a background
check, which we will initiate with your permission after receiving your
acceptance.

As an employee, you may terminate employment at any time and for any reason
whatsoever with notice to Model N. We request that in the event of resignation,
you give the company two weeks’ notice. Similarly, Model N may terminate your
employment at any time and for any reason whatsoever, with or without cause or
advance notice. Furthermore, this mutual termination of employment supersedes
all prior written and verbal communication with you regarding your employment
with Model N and can only be modified by written agreement signed by you and
Model N.

We are currently forecasting your start date as May 10, 2017.

To indicate your acceptance of this offer, please sign and date this letter and
return it to Model N. For your convenience, you may sign electronically via
DocuSign, or you may scan and email your signed letter (both pages) to Amelia
Generalis at ageneralis@modeln.com, or fax the letter back to Human Resources at
(650) 260-5814. This offer will expire at the end of day on May 7, 2017.

 

--------------------------------------------------------------------------------

 

I look forward to your favorable reply and to an exciting and productive working
relationship.

 

Sincerely,

 

/s/ Zack Rinat

 

May 10, 2017

Zack Rinat

 

Proposed Start Date

Founder, Executive Chairman and

 

 

Chief Executive Officer

 

 

Model N, Inc.

 

 

 

 

 

/s/ David Barter

 

May 7, 2017

Accepted

 

Date

 

 

--------------------------------------------------------------------------------

 

AMENDMENT NO. 1

TO

Offer Letter

This AMENDMENT NO. 1 (this “Amendment”) is entered into by and between MODEL N,
INC., a Delaware corporation (“Model N”), and David barter (“Executive”) and is
effective as of the date of the last party to sign this Amendment (provided such
dates are not separated by greater than thirty (30) days, the “Effective Date”).
This Amendment amends that certain Offer Letter, effective as of May 7, 2017 (as
amended to date, the “Offer Letter”), by and between the parties to this
Amendment. Capitalized terms used in this Amendment and not otherwise defined
herein shall have the meanings ascribed to them in the Offer Letter.

WHEREAS, the Offer Letter inadvertently omitted Executive’s bonus target;

WHEREAS, the agreement between the parties included a bonus target of 50% of
Executive’s base salary; and

WHEREAS, the parties wish to amend the Offer Letter as described herein.

NOW, THEREFORE, in consideration of these premises and the mutual promises
contained herein and for other good and valuable consideration, the adequacy and
sufficiency of which are hereby acknowledged, intending to be legally bound
hereby, the parties agree as follows:

 

1.

The following statement is hereby added to the Offer Letter as the new third
paragraph:

“In addition, on a yearly basis, you will be eligible to participate in Model
N’s bonus plan at an annualized target bonus of $155,000 based on specific
company and personal objectives. During the current fiscal year, your
eligibility for a performance bonus will be prorated based on your start date.”

 

2.

Unless otherwise modified herein, the remaining terms of the Offer Letter shall
remain in full force and effect.  In the event of a conflict between the terms
of the Offer Letter and this Amendment, the terms of this Amendment shall
control.

IN WITNESS WHEREOF, Executive and Model N have caused this Amendment to be
signed by their duly authorized representatives, effective as of the Effective
Date.

 

david barter

 

MODEL N, INC.

 

 

 

 

 

By:

/s/ David Barter

 

By:

/s/ Errol Hunter

Name:

David Barter

 

Name:

Errol Hunter

Title:

Chief Financial Officer

 

Title:

Vice President and General Counsel

Date:

May 8, 2017

 

Date:

May 8, 2017

 

 